Citation Nr: 0948617	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-33 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a recurrent low back 
disorder (denoted as low back pain with degenerative 
changes).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which in pertinent part denied service 
connection for recurrent low back pain with degenerative 
changes.  

A motion for change of Power of Attorney to the American Red 
Cross was granted in November 2009 pursuant to 38 C.F.R. 
§ 20.1304(b) (2009).

The Veteran testified during a Board personal hearing before 
the undersigned Acting Veterans Law Judge in November 2009 in 
Washington, DC (Central Office hearing).  A transcript of 
that hearing is of record. 

In November 2009, the Veteran submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a written statement dated in 
November 2009 that is included in the record.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2009). 
  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran sustained a lumbar strain in service in 
November 1991, and experienced chronic low back symptoms in 
service that were diagnosed as chronic mechanical low back 
pain. 

3.  The Veteran had continuous low back symptoms since active 
military service.

4.  The Veteran's current low back disability is related to 
military service.  


CONCLUSION OF LAW

With resolution of the benefit of the doubt in the Veteran's 
favor, a low back disability was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In this case, the provisions of the VCAA have been fulfilled.  
The Veteran's claim for service connection for recurrent low 
back disorder (pain with degenerative changes) was received 
in January 2006.  Thereafter, he was notified by VA of the 
general provisions of the VCAA by the Roanoke RO in 
correspondence dated in March 2006.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claim, identified his duties in 
obtaining information and evidence to substantiate his claim, 
and provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a statement of the 
case was issued in September 2007.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Veteran has been made aware 
of the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, a review of the claims file shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  His service treatment records and private treatment 
records have been obtained and associated with his claims 
file.  The Veteran has also been provided with a VA fee-basis 
spine examination to assess the current nature and etiology 
of his low back disability.  Additionally, in light of the 
full grant of benefits in this decision, no further 
discussion of the VCAA duties to notify or assist are 
required.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  For the showing of chronic disease in service, there 
are required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 
§ 3.303(b).  Service connection may be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during the applicable presumptive 
period.  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009). 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he has a current low back 
disability, claimed as chronic low back pain with 
degenerative changes, which began in 1979 in service after 
falling into a ditch, that became worse in service in 1985 
after repeated bouncing in an assault amphibian vehicle, and 
that has continued to the present time.  He also asserts that 
he generally did not seek treatment for his in-service back 
pain because he was concerned that it would affect his 
military career or lead to a physical evaluation board (PEB) 
and medical discharge.

Multiple service medical history and examination reports were 
silent for any reference to back problems until 1991.  
Service treatment records did reflect that the Veteran fell 
into a ditch in August 1979, when he was treated for a left 
shoulder injury.  In a service treatment note dated in 
November 1991, the Veteran complained of back pain from his 
neck to lower back for the past two weeks with no known 
injury.  Reported objective findings included positive 
paralumbar spasm bilaterally with point tenderness to the L1-
L3 region.  The diagnosis was lumbar strain - new onset.  In 
a radiologic consultation report from the same day in 
November 1991, radiologic findings of the lumbosacral spine 
were reported as negative; one or two small calcifications 
were present in the upper left pelvis, and the radiologist 
recommended that ureteral stone(s) should be ruled out 
clinically.  In a treatment note dated four days later, the 
Veteran reported improvement after a 72-hour bed rest and 
medications.  He denied any current pain.  The assessment was 
lumbar strain times two weeks, initial onset by history.

In a service treatment note dated in January 1997, the 
Veteran complained of low back pain since the previous night 
that developed gradually and increased in severity while he 
was sitting at his desk.  He indicated that he had 
experienced back pain before, but this was "pretty 
painful."  He described the pain on the left side of his 
upper lumbar back.  The assessment was "low back pain - 
acute exacerbation - renal patt?"  A follow-up note dated in 
February 1997 indicated that an x-ray revealed a possible 
sclerotic process at the L5 pedicle.  The Veteran reported 
that his pain was gone.  The assessment was possible 
sclerotic lesion L5 pedicle.  

A consultation sheet dated in February 1997 during service 
listed the reason for request as herniated disc with L-5 
times four to five years.  The provisional diagnosis was 
lumbosacral pain with herniated disc/degenerative joint 
disease.  The consultation report included the Veteran's 
recollection of severe back pain since three or four weeks 
ago that was worse with sitting for prolonged periods.  The 
assessment was mechanical low back [pain], mild degenerative 
joint disease; exam relatively normal.  A consultation sheet 
and report dated in March 1997 reflected that the Veteran was 
treated with Flexeril for mechanical low back pain and 
attended Phase I Back School.

An overseas screening report dated in September 1997 listed 
current medical problems, including "low back pain - 
[February 1997]."  In a report of medical history from the 
same day the Veteran denied recurrent back pain.  A Summary 
of Care report listed significant health problems, to include 
L-5 herniated disc/degenerative joint disease in February 
1997.

In the service retirement report of medical history dated in 
July 1998, the Veteran indicated that he had recurrent back 
pain.  The physician's summary detailed that the Veteran 
reported a history of a "slipped disc" and intermittent low 
back pain for many years without radicular features.  A 
corresponding retirement examination report listed normal 
spine and other musculoskeletal findings, but documented 
chronic mechanical low back pain under a summary of defects.

Post-service private treatment records from T. R., M.D., 
dated from October 2000 to August 2005 contained two 
references to the Veteran's back.  In an annual physical 
examination report dated in May 2002, he identified two 
issues: controlled low back pain and right hand arthritis 
pain that was relieved with medication and rest.  Objective 
back findings were listed as [illegible] normal with no 
tenderness to palpation.  In an annual physical examination 
report dated in November 2003, he had no current complaints.  
Objective back findings included no tenderness to palpation.

In a VA fee-basis examination report dated in March 2006, the 
Veteran described pain localized at the base of the spine 
since 1985 that occurs three times per day and lasts for one 
hour at a pain level of a 7/10.  He indicated that pain is 
elicited by physical activity or comes by itself.  He denied 
any stiffness, weakness, incapacitation, functional 
impairment, or any lost time from work.  Following a physical 
examination and radiologic study, which was negative, the 
diagnosis was "no pathology to render a diagnosis."

In correspondence following the denial of his claim for 
service connection for low back pain, the Veteran 
acknowledged infrequent entries related to his back in his 
service treatment records, but explained that as a career 
military professional he did not want to be labeled a "sick 
bay commando" and risk facing a PEB.  He added that he self-
medicated with Motrin on several occasions and was given pain 
medications from corpsmen without any documentation in his 
service medical records.  He also explained the experience of 
being a passenger or crew member in an assault amphibian 
vehicle during service; he believed that he incurred 
extensive damage to his skeletal system as a result of that 
repeated experience.  

The Veteran also testified at a Board Central Office hearing 
in November 2009, explaining his service duties as a track 
vehicle mechanic and ordnance vehicle/track vehicle 
maintenance officer.  He described continuous back problems 
during service after falling in a ditch in 1979, and 
especially since 1985, with current symptoms including low 
back pain and muscle tightness.  He stated that since service 
he had been treated by Dr. T. R. for lumbago; he testified 
that Dr. T. R. never mentioned anything about arthritis.  
Finally, he testified that he maintains an active outdoor 
life, being able to chop wood for 15 minutes and cut the 
grass before needing to rest; however, he reported that he 
finds it more difficult to get down to the level of the 
athletes that he coaches and has had to slow down.

At the Board personal hearing, the Veteran presented a 
medical report from 
Dr. T. R. dated in November 2009 with a waiver of AOJ 
consideration.  The report indicated that the Veteran 
requested a summary of his lower back pain history for VA 
purposes.  The report recounted the Veteran's complaints of 
lower back pain since 1979 after falling into a hole, being 
seen about 10 times on active duty for recurrent flares, x-
ray evidence at retirement of a compressed disc, and at least 
five flares since discharge that required medication and bed 
rest.  There was no indication that the Veteran provided his 
complete service treatment records for his physician's 
review.  Physical findings were reported regarding vital 
signs and general appearance, but did not include any 
musculoskeletal findings.  The assessment was lumbago.

For the reasons outlined below, the Board finds that service 
connection for a low back disability is warranted.  The 
evidence shows that the Veteran sustained a lumbar strain in 
service in November 1991, and experienced chronic low back 
symptoms in service that were diagnosed as chronic mechanical 
low back pain.  Service treatment records reflect a 
mechanical low back problem beginning in 1997 that also was 
noted at service separation.  The Veteran's statements that 
he avoided seeking treatment despite experiencing ongoing low 
back pain in service for fear of harming his military career 
are credible.  A review of the service treatment records 
reflects that he generally complained only of acute problems 
such as cold symptoms or skin problems, rather than of 
chronic problems.  

The Board also finds that the Veteran had continuous low back 
symptoms since active military service.  The Veteran has 
credibly written and testified of a continuity of low back 
symptomatology since service.  Although the post-service 
objective evidence of any back disorder is minimal, it does 
reflect that the Veteran has been controlling his ongoing 
symptoms of mechanical low back pain in the same manner in 
which he did in service, that is, self-medicating primarily 
with Motrin.  

The Board finds that the weight of the evidence of record is 
at least in equipoise on the questions of whether the Veteran 
currently has a diagnosed low back disability and whether the 
Veteran's current low back disability is related to an in-
service lumbar strain injury.  The in-service diagnoses were 
lumbar strain, mechanical low back pain, possible sclerotic 
lesion at L5 pedicle, and indication of herniated disc and 
degenerative joint disease.  While the March 2006 VA fee 
basis examination report did not result in a current 
diagnosis, the evidence reviewed reflects this is more a 
matter of lack of thorough review and acknowledgement of the 
evidence, which includes in-service diagnoses of disability, 
than due to any thoroughness of clinical findings.  Resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
the criteria for service connection for a low back disability 
have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a low back disability is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


